Citation Nr: 0730815	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-34 206	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION


The veteran served on active duty from March 1973 to March 
1977.

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Lincoln, Nebraska, 
(hereinafter RO).


ORDER TO PARTIALLY VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §20.904 (2006).

On March 10, 2006, the Board issued a decision which denied 
the veteran's claims of entitlement to service connection for 
tinnitus and for bilateral hearing loss.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2007, 
the Court issued an Order granting a Joint Motion for a 
Partial Remand, which found deficiencies within the Board's 
March 2006 decision, pertaining only to the tinnitus claim.  
It was specifically noted in the Joint Motion that the 
appellant had abandoned the issue of entitlement to service 
connection for bilateral hearing loss and that it was not a 
subject of the Joint Motion.  Under these circumstances, the 
Board finds that its prior decision in March 2006, to the 
extent that entitlement to service connection for tinnitus 
was denied therein, equates to a denial of due process and 
therefore must be vacated.



Accordingly, in order to prevent any prejudice to the 
veteran, the March 2006 decision of the Board must be vacated 
with respect to the claim of entitlement to service 
connection for tinnitus, and a new decision will be entered 
as if the March 2006 decision by the Board had never been 
issued as to that claim.


ORDER

The portion of the March 10, 2006, decision of the Board 
denying entitlement to service connection for tinnitus is 
vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



